              THE UNITED STATES DISTRICT COURT
         FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                      ASHEVILLE DIVISION
           CRIMINAL CASE NO. 1:19-cr-00095-MR-WCM-1


UNITED STATES OF AMERICA,       )
                                )
                   Plaintiff,   )
                                )
         vs.                    )                        ORDER
                                )
                                )
CHARLES WAKEFIELD,              )
                                )
                   Defendant.   )
_______________________________ )

      THIS MATTER is before the Court on the Government’s Motion for

Leave to File Sentencing Memorandum Under Seal [Doc. 23].

      The Government, through counsel, moves the Court for leave to file an

unredacted Sentencing Memorandum under seal in this case. For grounds,

counsel states that the unredacted portions of the memorandum relate to

investigative matters that are properly subject to sealing. [Doc. 23].

      Before sealing a court document, the Court must “(1) provide public

notice of the request to seal and allow interested parties a reasonable

opportunity to object, (2) consider less drastic alternatives to sealing the

documents, and (3) provide specific reasons and factual findings supporting

its decision to seal the documents and for rejecting the alternatives.”



     Case 1:19-cr-00095-MR-WCM Document 30 Filed 08/04/20 Page 1 of 3
Ashcraft v. Conoco, Inc., 218 F.3d 288, 302 (4th Cir. 2000). In the present

case, the public has been provided with adequate notice and an opportunity

to object to the Government’s motion. The Government filed its motion on

July 28, 2020, and it has been accessible to the public through the Court’s

electronic case filing system since that time. In addition to filing its motion,

the Government also filed a redacted version of the memorandum that is

accessible to the public. [See Doc. 22]. Further, the Government has

demonstrated that the redacted portions of the memorandum contain

sensitive information and that the public’s right of access to such information

is substantially outweighed by the Government’s competing interest in

protecting the details of such information. Finally, having considered less

drastic alternatives to sealing the document, the Court concludes that sealing

of the unredacted Sentencing Memorandum is necessary to protect the

Government’s interest in preventing the disclosure of confidential

investigative information.

      Upon    review    of   the   Government’s      unredacted     Sentencing

Memorandum, the Court finds that the unredacted portions of the Sentencing

Memorandum contain case material and information of the nature that is

ordinarily sealed and appropriate to be shielded from public access. See

United States v. Harris, 890 F.3d 480, 492 (4th Cir. 2018).


                                       2

     Case 1:19-cr-00095-MR-WCM Document 30 Filed 08/04/20 Page 2 of 3
        Accordingly, the Government’s Motion to Seal is granted, and counsel

shall be permitted to file an unredacted Sentencing Memorandum under

seal.

        IT IS, THEREFORE, ORDERED that the Government’s Motion for

Leave to File Sentencing Memorandum Under Seal [Doc. 23] is GRANTED,

and the Government’s unredacted Sentencing Memorandum [Doc. 24] shall

be filed under seal and shall remain under seal until further Order of the

Court.

        IT IS SO ORDERED.

                                    Signed: August 4, 2020




                                        3

        Case 1:19-cr-00095-MR-WCM Document 30 Filed 08/04/20 Page 3 of 3
